           Case 1:20-cr-00317-LTS Document 8
                                           9 Filed 07/01/20
                                                   07/02/20 Page 1 of 1
                                           U.S. Department of Justice

                                                          United States Attorney
                                                          Southern District of New York
                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007



                                                          July 1, 2020

By ECF

The Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse                               MEMO ENDORSED
500 Pearl Street
New York, NY 10007

   Re:      United States v. James Mayo, 20 CR 317 (LTS)

Dear Judge Swain,

         On behalf of the parties, the Government respectfully writes to request an adjournment of
the initial conference scheduled for July 6, 2020 to a date and time of convenience to the Court
during the week of July 13, 2020 or as soon as possible thereafter at which it is also possible for
the Court to arrange with the District Court Clerk’s Office and the Metropolitan Correctional
Center, where the defendant is presently detained, for the defendant to participate in the initial
conference by videoconference. In addition, after having been advised by the Magistrate Clerk’s
Office that the parameters that govern its ability to schedule a referred arraignment in magistrate
court by videoconference are identical to those involved in scheduling the aforementioned initial
conference and that a similar time period would be required to schedule such a referred
arraignment, the parties further respectfully request that at the initial conference the defendant also
be arraigned on the indictment by the Court.
The conference is adjourned to July 13, 2020. The
Court will request an 11AM videoconference slot        Respectfully submitted,
but counsel must hold their calendars open from
9AM to 1PM because the time cannot be                  AUDREY STRAUSS
confirmed until late in the week of July 6th. The      Acting United States Attorney
Court finds pursuant to 18 U.S.C. §3161(h)(7)(A)
that the ends of justice served by an exclusion of
the time from today’s date through 7/13/2020
outweigh the best interests of the public and the
                                                   By:
defendant(s) in a speedy trial for the reasons stated
above.                                                 Thomas John Wright
SO ORDERED.                                            Assistant United States Attorney
Dated:7/2/2020                                         (212) 637-2295
/s/ Laura Taylor Swain
Laura Taylor Swain, USDJ
cc: Christopher Flood (Counsel to Defendant James Mayo) (by ECF)
